Exhibit 10.2








 
 
 
 
 



STOCKHOLDERS AGREEMENT


by and between


BASIC ENERGY SERVICES, INC.,


and


ASCRIBE III INVESTMENTS LLC


Dated as of March 9, 2020
 
 
 
 
 












--------------------------------------------------------------------------------




Table of Contents
 
 
 
Article 1 DEFINITIONS AND INTERPRETATION
1


Section 1.1
Definitions
1


Section 1.2
Other Definitional and Interpretive Matters
5


Article 2 MANAGEMENT OF THE COMPANY AND CERTAIN ACTIVITIES
6


Section 2.1
Board
6


Section 2.2
Independent Committee Consent Rights
7


Article 3 ACQUISITIONS; TRANSFERS
8


Section 3.1
Restrictions on Acquisitions
8


Section 3.2
Preemptive Rights
8


Section 3.3
Restrictions on Transfers
9


Article 4 TERMINATION
10


Article 5 MISCELLANEOUS
10


Section 5.1
Notices
10


Section 5.2
Governing Law: Venue: Jurisdiction
11


Section 5.3
Waiver of Jury Trial
12


Section 5.4
Successors and Assigns
12


Section 5.5
Counterparts
12


Section 5.6
Severability
13


Section 5.7
Specific Performance
13


Section 5.8
No Waivers; Amendments
13


Section 5.9
Non-Recourse
13


Section 5.10
Further Assurances
14


Section 5.11
Joint Drafting
14


Section 5.12
Entire Agreement
14


Section 5.13
Ownership and Aggregation of Common Stock and Common Stock Equivalent Equity
Securities; Action by Holders
14











i

--------------------------------------------------------------------------------










STOCKHOLDERS AGREEMENT
This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of March 9, 2020, is
entered into by and between BASIC ENERGY SERVICES, INC., a Delaware corporation
(the “Company”), and ASCRIBE III INVESTMENTS LLC, a Delaware limited liability
company (“Ascribe”).
WHEREAS, the Company and Ascribe entered into the Exchange Agreement (as
hereinafter defined); and
WHEREAS, in connection with the Closing (as defined in the Exchange Agreement),
the Company and the Holder have agreed to enter into this Agreement on the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the obligations under the Exchange Agreement
and the mutual covenants and agreements of the Company and the Holder
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Article 1
DEFINITIONS AND INTERPRETATION
Section 1.1    Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in this Section 1.1:
“Affiliate” means, with respect to a specified Person, any other Person who,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person, and the term “control” (including the terms
“controlled”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract (including proxy) or otherwise;
provided, however, for the avoidance of doubt that a Holder shall not be deemed
an Affiliate of the Company for the purposes of this Agreement.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“Ascribe Affiliated Entities” means (i) Ascribe and each investment fund which
Ascribe or its Affiliates controls (as defined in the definition of “Affiliate”)
or for which Ascribe or its Affiliates act as manager or investment advisor and
(ii) each Person in which Person(s) described in clause (i), directly or
indirectly, individually or collectively, holds a majority of the outstanding
Equity Securities or Voting Securities. For the purposes of determining whether
a Person described in clause (ii) holds a majority of the outstanding Equity
Securities of a Person, the outstanding Equity Securities of all classes of such
Person shall be taken into account and ownership shall be determined on the
basis of all such classes of Equity Securities taken as a whole.
“Beneficially Own” or “Beneficial Ownership” shall have the meaning as
determined under Rule 13d-3 of the Exchange Act.
“Board” means the board of directors of the Company.


1

--------------------------------------------------------------------------------





“Board Designees” shall have the meaning set forth in Section 2.1.3(b).
“Board Rights Termination Date” means, the earlier of (i) the earlier to occur
of (A) the Holder Ownership Percentage being reduced to less than twenty-five
percent (25%) or (B) the Holders and their Affiliates, collectively, no longer
constituting the largest holder of the Fully-Diluted Common Equity or (ii) the
waiver of Section 2.1.2 by an Independent Committee.
“Bridge Note” means the Senior Secured Promissory Note issued by the Company to
Ascribe on March 9, 2020, as the same may be amended, restated, amended and
restated, waived, supplemented or otherwise modified from time to time in
accordance with its terms.
“Business Day” means any day other than a Saturday, Sunday or a day on which
state or federally chartered banking institutions in New York City, New York or
Fort Worth, Texas are not required to be opened.
“Bylaws” means the Third Amended and Restated Bylaws of the Company, as adopted
on March 9, 2020, as the same may be amended, restated, amended and restated,
waived, supplemented or otherwise modified from time to time in accordance with
its terms.
“Certificate of Designations” means the Certificate of Designations of Series A
Participating Preferred Stock of the Company filed with the Secretary of State
of Delaware on March 9, 2020, as the same may be amended, restated, amended and
restated, waived, supplemented or otherwise modified from time to time in
accordance with its terms.
“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of the Company filed with the Secretary of State of Delaware on
December 23, 2016 and supplemented by the Certificate of Designations, as the
same may be further amended, restated, amended and restated, waived, further
supplemented or otherwise modified from time to time in accordance with its
terms.
“Class I” means the class of directors of the Board designated as Class I
pursuant to the Bylaws.
“Class II” means the class of directors of the Board designated as Class II
pursuant to the Bylaws.
“Class III” means the class of directors of the Board designated as Class III
pursuant to the Bylaws.
“Commission” means the United States Securities and Exchange Commission.
“Common Equity” means Common Stock, CS Equivalent Stock and any other common
stock equivalent Equity Securities of the Company.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any shares or capital stock for or into which such common stock
hereafter is exchanged, converted, reclassified or recapitalized by the Company
or pursuant to an agreement to which the Company is a party.
“Common Stock Equivalent Number” means, as of any date of determination, the
number of shares of Common Stock that a holder of a share of CS Equivalent Stock
would have received


2

--------------------------------------------------------------------------------





assuming such share of CS Equivalent Stock was converted pursuant to an Optional
Conversion as of such date of determination.
“Company” shall have the meaning set forth in the introductory paragraph hereof.
“Contracting Parties” shall have the meaning set forth in Section 5.9.
“Credit Facility” means that certain ABL Credit Agreement, dated as of October
2, 2018, by and among the Company, Bank of America, N.A., as administrative
agent, swingline lender and an L/C issuer, UBS Securities LLC, as syndication
agent, PNC Bank National Association, as documentation agent and an L/C issuer,
and each of the lenders party thereto, as amended by that certain Limited
Consent and First Amendment to ABL Credit Agreement dated as of March 9, 2020,
and as further amended from time to time.
“CS Equivalent Stock” means Series A Participating Preferred Stock, par value
$0.01 per share, of the Company having the designations, rights, preferences,
powers, restrictions and limitations set forth in the Certificate of
Designations.
“DGCL” means the General Corporation Law of the State of Delaware, as amended.
“Equity Cap” means 85.06%.
“Equity Securities” means shares of common stock or other equity securities of
any class of an issuer, including any security, convertible security,
exercisable warrant, option or other similar instrument conveying rights with
respect to equity securities, including, in the case of the Company as of the
date hereof, Common Stock and CS Equivalent Stock.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.
“Exchange Agreement” means the Exchange Agreement, dated March 9, 2020, by and
between the Company and Ascribe.
“Exempt Offerings” means (i) an issuance of awards of Equity Securities
(“Awards”) to an employee pursuant to any plan or arrangement approved by the
Board, or a duly authorized subcommittee of the Board, or the issuance of Equity
Securities upon the exercise or conversion of any such Awards, (ii) an issuance
of Equity Securities pursuant to an exercise or conversion of any Equity
Securities with respect to which preemptive rights were provided at the time
such Equity Securities were issued (or the issuance of which was itself an
Exempt Offering), (iii) a subdivision of the issued and outstanding Equity
Securities into a larger number of Equity Securities or the issuance of Equity
Securities as a pro rata dividend or distribution in respect of outstanding
Equity Securities approved by the Board, (iv) an issuance of Common Stock or CS
Equivalent Stock in connection with the Exchange Agreement, (v) Equity
Securities issued as consideration in a bona fide acquisition by the Company or
any of its Subsidiaries, joint venture or other strategic transaction that was
approved by the Board or (vi) an issuance of Common Stock in connection with the
conversion of CS Equivalent Stock pursuant to the Certificate of Designations.
“Fully-Diluted Common Equity” means, as of the date of determination, the
outstanding shares of Common Stock as calculated giving effect to the full
conversion of all outstanding CS Equivalent Stock.


3

--------------------------------------------------------------------------------





“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession that are in effect from time to time, applied on a
consistent basis for the periods involved.
“Holder” and “Holders” initially shall mean Ascribe and also shall mean each
other Ascribe Affiliated Entity which at any time owns any Common Equity.
“Holder Ownership Percentage” means, as of any date of determination, a fraction
(expressed as a percentage and after giving effect to Section 5.13), the
numerator of which is the number of shares of Common Stock Beneficially Owned,
collectively, by the Ascribe Affiliated Entities at such time, and the
denominator of which is the Fully-Diluted Common Equity.
“Independent” means, with respect to any individual, that (i) such individual
qualifies as an independent director of the Company under the Company’s
corporate governance and independence guidelines, applicable law and the rules
and regulations of the Commission (or any successor thereto) and Listing Rules,
including, if applicable, any enhanced requirements with respect to certain
committees of the Company and (ii) such individual does not have any material
financial interest in or other relationship (business or otherwise) with any
Ascribe Affiliated Entity that could reasonably be expected to affect (or give
the appearance of affecting) the ability of such individual to exercise
independence as to the Ascribe Affiliated Entities in any matter to be
considered or acted upon by the Board, as determined in good faith by an
Independent Committee or, if an Independent Committee shall not exist as of the
time of such determination, by a majority of the Board excluding such
individual.
“Independent Committee” means a special committee of the Board comprised solely
of at least two (2) Independent directors. The individual Board members deemed
to be Independent as of immediately following the execution of this Agreement
shall be Julio M. Quintana, Timothy H. Day, and John E. Jackson.
“Listing Rules” means the rules and regulations of such national securities
exchange national securities exchange, domestic over-the-counter market reported
by the OTC Bulletin Board or the pink sheets, as applicable, on which the Common
Stock is listed for trading or traded.
“New Registration Rights Agreement” shall have the meaning set forth in Section
3.3.5.
“Non-Party Affiliates” shall have the meaning set forth in Section 5.9.
“Optional Conversion” shall have the meaning given such term in the Certificate
of Designations.
“Person” or “person” means any individual, firm, partnership, company or other
entity, and shall include any successor (by merger or otherwise) of such entity.
“Preemptive Equity Election Notice” shall have the meaning set forth in Section
3.2.7.
“Preemptive Equity Notice” shall have the meaning set forth in Section 3.2.6.
“Preemptive Equity Offer Period” shall have the meaning set forth in Section
3.2.7.


4

--------------------------------------------------------------------------------





“Preemptive Equity Purchase Election” shall have the meaning set forth in
Section 3.2.2.
“Preemptive Equity Securities” means Common Equity or rights to acquire Common
Equity issued by the Company from and after the date of this Agreement except
Equity Securities issued in an Exempt Offering.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, partners, employees, members, managers, agents, advisors (including
attorneys, accountants, consultants and financial advisors and any
representatives of a Person’s advisors) and other representatives.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
“Subsidiary” of any Person means (a) a corporation a majority of whose
outstanding shares of capital stock or other equity interests with voting power,
under ordinary circumstances, to elect directors is at the time, directly or
indirectly, owned by such Person, by one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person, and (b) any other
Person (other than a corporation) in which such Person, a subsidiary of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, at the date of determination thereof, has (i) at least a majority
ownership interest or (ii) the power to elect or direct the election of the
directors or other governing body of such Person.
“Transfer” means, when used as a verb, to sell, transfer, assign, convey or
otherwise dispose, and when used as a noun, any direct or indirect sale,
transfer, assignment, conveyance or other disposition, including by merger,
exchange, operation of law, bequest or pursuant to any domestic relations order,
whether voluntarily or involuntarily.
“Voting Securities” means any securities (including Equity Securities) that vote
generally in the election of directors or managers, in the admission of general
partners or in the selection of any other similar governing body.
Section 1.2    Other Definitional and Interpretive Matters. For purposes of this
Agreement, the following rules shall apply: All references in this Agreement to
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means including without limitation. Unless expressly provided to the
contrary, the word “or” is not exclusive. All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein, and each accounting term partly defined herein to the extent not
defined, will have the meaning given to it under GAAP as in effect from time to
time. Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. Except as expressly
provided otherwise in this Agreement, references to any law or agreement means
such law or agreement as it may be


5

--------------------------------------------------------------------------------





amended from time to time. References to any date shall mean such date in Fort
Worth, Texas and for purposes of calculating the time period in which any notice
or action is to be given or undertaken hereunder, such period shall be deemed to
begin at 12:01 a.m. on the applicable date in Fort Worth, Texas. The word
“extent” in the phrase “to the extent” shall mean the degree or proportion to
which a subject or other thing extends, and such phrase shall not mean simply
“if.” If a date specified herein for giving any notice or taking any action is
not a Business Day (or if the period during which any notice is required to be
given or any action taken expires on a date which is not a Business Day), then
the date for giving such notice or taking such action (and the expiration date
of such period during which notice is required to be given or action taken)
shall be the next day which is a Business Day.
Article 2
MANAGEMENT OF THE COMPANY AND CERTAIN ACTIVITIES
Section 2.1    Board.
2.1.1    Initial Composition of the Board. Effective as of the date of this
Agreement, three (3) directors shall be appointed to the Board as follows: (i)
Lawrence First shall be appointed as a Class I director on the Board; (ii) Derek
Jeong shall be appointed as a Class II director on the Board; and (iii) Ross
Solomon shall be appointed as a Class III director on the Board. Following such
appointments to the Board, the Board shall be comprised of seven (7) directors,
constituted as follows: (a) three (3) Class I directors; (b) two (2) Class II
directors; and (c) two (2) Class III directors.
2.1.2    Independent Directors. Ascribe agrees that, from and after the date
hereof and until the Board Rights Termination Date, Ascribe shall, and shall
cause each other Holder to, vote all Voting Securities of the Company (including
the Common Stock and the CS Equivalent Stock) held by Ascribe and such other
Holders or over which any Ascribe Affiliated Entity has voting control, and each
of the Company and Ascribe agrees to take all other necessary or desirable
actions within its control (including, as applicable, in its capacity as a
stockholder or otherwise, and whether at a regular or special meeting of the
stockholders or by written consent in lieu of a meeting), to cause the Board to
include no less than two (2) directors that are Independent.
2.1.3    Board Representation.
(a)    Until such time as the Holder Ownership Percentage is reduced to fifty
percent (50%) or less, Ascribe shall be entitled (i) to designate for nomination
for election to the Board all of the members of the Board and (ii) in the event
of any vacancy arising from the death, incapacity, resignation or removal of any
member of the Board, to designate an individual to fill the vacancy created
thereby, in each case, subject to (1) Section 2.1.2 and (2) compliance with
applicable Listing Rules.
(b)    Members of the Board designated by Ascribe pursuant to this Section 2.1.3
shall be referred to as the “Board Designees.” The Company and the Board shall,
subject to and consistent with the Board’s fiduciary duties, applicable law and
applicable Listing Rules, take such actions as necessary to cause Board
Designees to be nominated and submitted to the stockholders of the Company for
election to the Board, or appointed to the Board by the remaining members of the
Board, as applicable.


6

--------------------------------------------------------------------------------





Section 2.2    Independent Committee Consent Rights. From and after the date
hereof, neither the Company nor any of its Subsidiaries shall, and no Holder
shall cause or otherwise permit the Company or any of its Subsidiaries to, take
any of the following actions:
2.2.1    amend the Certificate of Incorporation to elect to not be governed by
Section 203 of the DGCL, as contemplated by Section 203(b)(3) of the DGCL; or
2.2.2    without the prior approval of an Independent Committee:
(a)    approve any business combination or transaction for purposes of Section
203(a)(1) or Section 203(a)(3) of the DGCL with any Person that is an
“interested stockholder” within the meaning of Section 203(c)(5) of the DGCL
prior to such business combination or transaction;
(b)    amend, alter or repeal the Certificate of Incorporation (other than as
described in Section 2.2.1), the Certificate of Designations, or the Bylaws of
the Company, other than amendments to the Certificate of Incorporation to (i)
increase the number of authorized shares of Common Stock of the Company, (ii)
effect a reverse stock split for the purpose of facilitating a listing of the
Common Stock under the Listing Rules of a national securities exchange, or
(iii) permit stockholders to act by written consent;
(c)    issue or sell any Equity Securities in the Company or any Subsidiary of
the Company to any Holder or any Affiliate of any Holder; provided this Section
2.2.2(c) shall not require approval of an Independent Committee for the issuance
of Common Equity to any Holder pursuant to Section 3.2; and provided, further
that the approval of an Independent Committee shall not be required for any
Holder or any Affiliate of any Holder to receive Equity Securities of the
Company or any Subsidiary of the Company in connection with any merger or other
business combination between the Company or any Subsidiary of the Company and
any Person (other than an Ascribe Affiliated Entity) in which any Ascribe
Affiliated Entity owns or otherwise holds debt securities or Equity Securities,
subject to the provisions of Section 3.3.1, to the extent applicable; or
(d)    enter into any contract or agreement, or consummate any transaction
(including any merger or business combination, or acquisition of a material
portion of the assets of the Company or its Subsidiaries), between the Company
or any of its Subsidiaries, on the one hand, and any Ascribe Affiliated Entity,
on the other hand; provided that the approval of an Independent Committee shall
not be required for (i) the exercise by the Ascribe Affiliated Entities of their
rights, or the performance by the Company of its obligations, under this
Agreement, the Bridge Note, the Exchange Agreement, the Certificate of
Designations, the New Registration Rights Agreement (provided that the New
Registration Rights Agreement has been approved by an Independent Committee in
accordance with Section 3.3.5) or any other agreement or instrument entered into
in connection with any of the foregoing, or (ii) any Ascribe Affiliated Entity
to participate in, and receive consideration in any merger or other business
combination between the Company or any Subsidiary of the Company with any Person
(other than an Ascribe Affiliated Entity) in which any Ascribe Affiliated Entity
owns or otherwise holds debt securities or Equity Securities, subject to the
provisions of Section 3.3.1, to the extent applicable.


7

--------------------------------------------------------------------------------





Article 3
ACQUISITIONS; TRANSFERS
Section 3.1    Restrictions on Acquisitions.
3.1.1    Subject to Sections 3.1.2 and 3.2 and subject to the right of any
Holder to receive shares of Common Stock upon conversion of the CS Equivalent
Stock, from and after the date hereof, each Holder agrees that, without the
prior approval of an Independent Committee, such Holder shall not, and shall
cause each other Ascribe Affiliated Entity not to, directly or indirectly, in
any manner acquire, agree to acquire or make any proposal or offer to acquire,
any Common Equity or any rights or options to acquire any such Common Equity.
3.1.2    Notwithstanding Section 3.1.1, (a) if a Holder Transfers any shares of
Common Equity to any Person other than an Ascribe Affiliated Entity, then the
Ascribe Affiliated Entities shall be permitted to acquire Common Equity up to an
amount such that immediately after any such acquisition the Holder Ownership
Percentage does not exceed the Equity Cap; and (b) any Ascribe Affiliated Entity
shall be entitled to acquire, agree to acquire or make any proposal or offer to
acquire Common Equity (without any limitations under this Section 3.1) in
connection with any merger or other business combination between the Company or
any Subsidiary of the Company and any Person (other than an Ascribe Affiliated
Entity) in which any Ascribe Affiliated Entity owns or otherwise holds debt
securities or Equity Securities.
Section 3.2    Preemptive Rights.
3.2.1    The Company shall not issue or sell, or agree to issue or sell, any
Preemptive Equity Securities to any third party unless the Company shall have
first delivered written notice (a “Preemptive Equity Notice”) to the Holders of
the Company’s intent to issue, sell or exchange Preemptive Equity Securities,
which Preemptive Equity Notice (a) shall state the number and type of Preemptive
Equity Securities proposed to be issued and (b) may include the price and other
material terms and conditions on which the Company proposes to issue the
Preemptive Equity Securities (provided if the Company does not include the price
at which the Company proposes to issue the Preemptive Equity Securities in a
Preemptive Equity Notice, the Company shall use good faith efforts to provide to
the Holders reasonable advance notice of the price range or price, when
determined, at which the Company proposes to issue the Preemptive Equity
Securities).
3.2.2    Notwithstanding Section 2.2.2 or Section 3.1.1, for a period of twenty
(20) Business Days from the date the Preemptive Equity Notice is delivered to
the Holders (the “Preemptive Equity Offer Period”), the Holders may, by written
notice to the Company (the “Preemptive Equity Election Notice”) elect to
purchase (the “Preemptive Equity Purchase Election”), on the terms and
conditions specified in the Preemptive Equity Election Notice, up to a number of
Preemptive Equity Securities, in the aggregate as to all Holders, equal to (a)
the number of Preemptive Equity Securities proposed to be issued or sold by the
Company multiplied by (b) the Holder Ownership Percentage immediately prior to
the delivery of the Preemptive Equity Notice by the Company, which shall
constitute an offer to purchase such Preemptive Equity Securities; provided that
Holders shall not be entitled to acquire any Common Equity pursuant to this
Section 3.2 to the extent that, immediately following such acquisition, the
Ascribe Affiliated Entities shall own Common Equity in excess of the Equity Cap;
the Preemptive Equity Securities acquired by the Holders pursuant to this
Section 3.2 shall be allocated pro-rata among the Holders based on


8

--------------------------------------------------------------------------------





their ownership of Common Equity immediately prior to such acquisition, unless
otherwise agreed among the Holders.
3.2.3    If one or more Holders makes a timely Preemptive Equity Purchase
Election, the Company shall provide written notice to such Holder(s)
establishing the date of the new issuance of Preemptive Equity Securities and
the procedures for purchasing the Preemptive Equity Securities. Notwithstanding
the foregoing, the Company shall be under no obligation to consummate any
proposed issuance of Preemptive Equity Securities, nor shall there be any
liability on the part of the Company or the Board to the Holders if the Company
has not consummated any proposed issuance of Preemptive Equity Securities
pursuant to this Section 3.2 for whatever reason, regardless of whether the
Company shall have delivered a Preemptive Equity Notice.
3.2.4    If no Holder delivers a Preemptive Equity Election Notice during the
Preemptive Equity Offer Period, the Company shall be entitled to sell such
Preemptive Equity Securities in the Preemptive Equity Notice on such terms and
conditions as determined by the Company in its sole discretion for a period of
one hundred fifty (150) days following the expiration of the Preemptive Equity
Offer Period. Any Preemptive Equity Securities not sold by the Company prior to
the expiration of such one hundred and fifty (150) day period must be reoffered
to the Holders pursuant to the terms of this Section 3.2.
Section 3.3    Restrictions on Transfers.
3.3.1    Each Holder agrees that, until the Ascribe Affiliated Entities,
collectively, cease to Beneficially Own Common Equity representing a majority of
the Fully-Diluted Common Equity, such Holder shall not, individually or
collectively with any other Holders, Transfer (directly or indirectly), in one
or a series of related transactions, Common Equity representing more than 50% of
the Fully-Diluted Common Equity unless each holder of Common Stock (other than
the Ascribe Affiliated Entities) is entitled to participate in such transaction
or transactions and is entitled to receive (i) the same form of consideration
per share of Common Stock as the Holders (as determined giving effect to the
full conversion of all outstanding CS Equivalent Stock) with respect to such
Transfer(s) or (ii) equivalent cash consideration per share of Common Stock as
the Holders (as determined giving effect to the full conversion of all
outstanding CS Equivalent Stock) with respect to such Transfer(s).
3.3.2    Notwithstanding the foregoing, any Holder may Transfer shares of Common
Equity held by such Holder to any Ascribe Affiliated Entity; provided that, as a
condition to such Transfer, and such Transfer shall not be effective until, the
Transferring Holder shall have delivered to the Company a stock power or other
assignment instrument effecting such Transfer together with a joinder to this
Agreement, in form and substance acceptable to an Independent Committee,
pursuant to which such transferee agrees to be bound by the terms of this
Agreement, duly executed by such transferee.
3.3.3    Ascribe shall cause any Ascribe Affiliated Entity that is not a party
to this Agreement and which acquires any Common Equity to deliver to the Company
a joinder to this Agreement, in form and substance acceptable to an Independent
Committee, pursuant to which such Ascribe Affiliated Entity agrees to be bound
by the terms of this Agreement, duly executed by such Ascribe Affiliated Entity,
and any such Ascribe Affiliated Entity shall not be entitled to any rights or
benefits under this Agreement until such joinder is delivered to the Company.


9

--------------------------------------------------------------------------------





3.3.4    All Transfers of Common Equity Beneficially Owned by the Holders shall
be in compliance with applicable state and federal securities laws and the terms
of this Agreement.
3.3.5    Promptly following the date of this Agreement, the Company shall use
good faith efforts to enter into a registration rights agreement for the benefit
of the Ascribe Affiliated Entities with respect to the Common Stock and CS
Equivalent Stock in form and substance reasonably satisfactory to the Company
and Ascribe (the “New Registration Rights Agreement”); provided that the New
Registration Rights Agreement and any amendment thereto shall require the
approval of an Independent Committee.
Article 4
TERMINATION
This Agreement shall terminate automatically upon the earlier to occur of (i)
the Holder Ownership Percentage being reduced to less than fifteen percent (15%)
or (ii) the Holders and their Affiliates, collectively, no longer constituting
the largest holder of the Fully-Diluted Common Equity.
Article 5
MISCELLANEOUS
Section 5.1    Notices. All notices and communications which are required or may
be given to a party hereunder shall be in writing and shall be deemed to have
been duly given upon the earliest of: (a) if by personal delivery, then the date
of delivery if such date is a Business Day during normal business hours, or, if
such date is not a Business Day during normal business hours, then the next
Business Day, (b) if sent by U.S. certified mail, postage prepaid, return
receipt requested, then the date shown as received on the return notice, (c) if
sent by email, with delivery receipt to sender or (d) if by Federal Express
overnight delivery (or other reputable overnight delivery service), the date
shown on the notice of delivery if such date is a Business Day during normal
business hours, or, if such date is not a Business Day during normal business
hours, then on the next Business Day:


10

--------------------------------------------------------------------------------





If to the Company:
Basic Energy Services, Inc.
801 Cherry Street, Suite 2100
Fort Worth, Texas 76102
Attention: David Schorlemer
Email: dschorlemer@basices.com

with a copy to (which shall not constitute notice):
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300


Dallas, Texas 75201


Attention: James R. Griffin


                  Rodney L. Moore
Email: james.griffin@weil.com


            rodney.moore@weil.com



If to Ascribe:
Ascribe III Investments LLC
299 Park Avenue, 34th Floor
New York, NY 10171
Attention: Lawrence First
Email: lfirst@ascribecapital.com
 

with a copy to (which shall not constitute notice):
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Warren S. de Wied
Email: warren.de.wied@friedfrank.com

The parties may change the identity, address and email addresses to which such
communications are to be addressed by giving written notice to the other parties
in the manner provided in this Section 5.1.
Section 5.2    Governing Law: Venue: Jurisdiction. THIS AGREEMENT and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in this Agreement)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. Each party hereby
agrees that any action based upon, arising out of or relating to this Agreement
(including any action concerning the violation or threatened violation of this
Agreement) shall be heard and determined in any state or federal court sitting
in the Court of Chancery of the State of Delaware (or, if the Chancery Court of
the State of Delaware declines to accept jurisdiction


11

--------------------------------------------------------------------------------





over a particular matter, in the United States District Court for the District
of Delaware), and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of such courts (and, in the case of appeals, appropriate appellate
courts therefrom) in any such action or proceeding and irrevocably waive the
defense of an inconvenient forum to the maintenance of any such action or
proceeding. In addition, each party consents to process being served in any such
lawsuit, action or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder, and agrees that such services shall constitute good and sufficient
service of process and notice thereof. The consents to jurisdiction set forth in
this paragraph shall not constitute general consents to service of process in
the State of Delaware and shall have no effect for any purpose except as
provided in this Section 5.2 and shall not be deemed to confer rights on any
Person other than the parties hereto. Nothing in this Section 5.2 shall affect
or limit any right to serve process in any other manner permitted by law.
Section 5.3    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RESPECTIVE
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT WHETHER BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
Section 5.4    Successors and Assigns. This Agreement shall be binding upon the
Company, the Holders, and their respective successors and permitted assigns
(which shall be deemed to include any Ascribe Affiliated Entity to which a
Holder Transfers any shares of Common Equity); provided that if any Holder
Transfers any shares of Common Equity to any Ascribe Affiliated Entity such
Holder shall remain the sole party entitled to exercise the rights of such
Holder under this Agreement unless and until such Ascribe Affiliated Entity
shall execute a joinder to this Agreement in form and substance acceptable to an
Independent Committee agreeing to be bound by the terms of this Agreement with
respect to all shares of Common Equity held by such Ascribe Affiliated Entity.
Except as to any Ascribe Affiliated Entity to which a Holder Transfers Common
Equity (and subject to the terms of this Section 5.4), no Holder may assign any
of its rights under this Agreement to any other Person (including any transferee
of any Common Equity held by a Holder) without the prior written consent of the
Company, which consent may be granted or denied by the Company in its sole
discretion and to be valid must be approved by an Independent Committee, and any
assignment in violation of the foregoing shall be void ab initio.
Section 5.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. This Agreement and any signed agreement entered into
in connection herewith or contemplated hereby, and any amendments hereto or
thereto, to the extent signed and delivered by facsimile, by electronic mail in
“portable document format” (“.pdf”) form, or any other electronic transmission,
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.


12

--------------------------------------------------------------------------------





Section 5.6    Severability. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction is, as to such
jurisdiction, ineffective to the extent of any such prohibition,
unenforceability or nonauthorization without invalidating the remaining
provisions hereof, or affecting the validity, enforceability or legality of such
provision in any other jurisdiction, unless the ineffectiveness of such
provision would result in such a material change as to cause completion of the
transactions contemplated hereby to be unreasonable. Upon a determination that
any provision of this Agreement is prohibited, unenforceable or not authorized,
the parties hereto agree to negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties hereto as closely as possible,
in a mutually acceptable manner, in order that the transactions contemplated
hereby are consummated as originally contemplated to the fullest extent
possible.
Section 5.7    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached,
including if the parties hereto fail to take any action required of them
hereunder to consummate this Agreement. It is accordingly agreed that, in
addition to any other applicable remedies at law or equity, the parties shall be
entitled to an injunction or injunctions, without proof of damages, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement. Each party hereto agrees that it will not oppose the granting
of an injunction, specific performance or other equitable relief on the basis
that (i) the other party has an adequate remedy at law or (ii) an award of
specific performance is not an appropriate remedy for any reason at law or in
equity. Each of the parties hereto hereby waives (i) any defenses in any action
for specific performance, including the defense that a remedy at law would be
adequate and (ii) any requirement under any law to post a bond or other security
as a prerequisite to obtaining equitable relief.
Section 5.8    No Waivers; Amendments.
5.8.1    No failure or delay on the part of the Company or the Holder in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
any Holder at law or in equity or otherwise.
5.8.2    Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver makes specific reference to this Agreement, and,
(i) in the case of an amendment, such amendment is with the written consent of
the Company and each Holder, and (ii), in the case of a waiver, such waiver is
signed by the Person against whom it is to be enforced; provided that any
amendment of this Agreement or waiver by the Company hereunder shall only be
effective if such amendment or waiver is approved by an Independent Committee.
Section 5.9    Non-Recourse. All claims, obligations, liabilities, or causes of
action (whether in contract or in tort, in law or in equity, or granted by
statute) that may be based upon, in respect of, arise under, out or by reason
of, be connected with, or relate in any manner to this Agreement, or the
negotiation, execution, or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and are expressly limited to) the
entities that are expressly identified as parties in the preamble to this
Agreement (“Contracting Parties”). No Person who is not a Contracting Party,
including any director, officer, employee, incorporator, member, partner,
manager, stockholder,


13

--------------------------------------------------------------------------------





Affiliate, agent, attorney, or representative of, and any financial advisor or
lender to, any Contracting Party, or any director, officer, employee,
incorporator, member, partner, manager, stockholder, Affiliate, agent, attorney,
or representative of, and any financial advisor or lender to, any of the
foregoing (“Non-Party Affiliates”), shall have any liability (whether in
contract or in tort, in law or in equity, or granted by statute) for any claims,
causes of action, obligations, or liabilities arising under, out of, in
connection with, or related in any manner to this Agreement or based on, in
respect of, or by reason of this Agreement or its negotiation, execution,
performance, or breach; and, to the maximum extent permitted by law, each
Contracting Party hereby waives and releases all such liabilities, claims,
causes of action, and obligations against any such Non-Party Affiliates.
Section 5.10    Further Assurances. Each party shall cooperate and shall take
such further action and shall execute and deliver such further documents as may
be reasonably requested by any other party in order to carry out the provisions
and purposes of this Agreement.
Section 5.11    Joint Drafting. It is the intention of the parties that every
covenant, term and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any party
(notwithstanding any rule of law requiring an agreement to be strictly construed
against the drafting party). Further, prior drafts of this Agreement or any
ancillary agreements hereto or the fact that any clauses have been added,
deleted or otherwise modified from any prior drafts of this Agreement or any
ancillary agreements hereto shall not be used as an aide of construction or
otherwise constitute evidence of the intent of the parties hereto; and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of such prior drafts.
Section 5.12    Entire Agreement. This Agreement (including all schedules and
exhibits hereto) contains the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.
Section 5.13    Ownership and Aggregation of Common Stock and Common Stock
Equivalent Equity Securities; Action by Holders.
5.13.1    For purposes of interpreting the term and terms of, and determining
the application and availability of any obligations and rights under, this
Agreement, (a) all shares of Common Stock (including, as applicable, all shares
of CS Equivalent Stock and other Common Equity) Beneficially Owned by each
Holder and its Affiliates shall be aggregated and (b) all determinations in
respect of shares of CS Equivalent Stock shall be calculated based on the Common
Stock Equivalent Number (or with respect to any other shares of Common Equity,
the multiple applicable to such shares of Common Equity, if any), in each case,
unless the context otherwise requires.
5.13.2    Any action to be taken or consent or approval to be given by the
Holders pursuant to this Agreement shall be deemed taken, consented to or
approved upon the affirmative consent or approval by the Holders; provided that,
if the Company receives conflicting direction, consents or approvals from the
Holders with respect to any action to be taken or consent or approval to be
given by the Holders pursuant to this Agreement, then any action to be taken or
consent or approval to be given by the Holders pursuant to this Agreement shall
be deemed taken, consented to or approved upon the affirmative consent or
approval by the Holder(s) that holds a majority of the Common Equity then-held
by all Holders.


14

--------------------------------------------------------------------------------





5.13.3    From time to time upon the written request by the Company, each Holder
shall provide to the Company in writing a statement setting forth the number of
shares of Common Equity Beneficially Owned by such Holder, certified by an
officer or other duly authorized representative of such Holder.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]












15

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.
COMPANY:


BASIC ENERGY SERVICES, INC.




By:
/s/ Keith L. Schilling
Name:
Keith L. Schilling
Title:
President & CEO







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.
HOLDER:


ASCRIBE III INVESTMENTS LLC




By:
/s/ Lawrence First
Name:
Lawrence First
Title:
Managing Director







